
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Baird (for
			 himself and Mr. Inglis) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Congratulating the people of Iraq on their
		  resolve to vote in a national parliamentary election on March 7, 2010, in the
		  face of adversity.
	
	
		Whereas the people of Iraq held a national parliamentary
			 election on March 7, 2010;
		Whereas insurgent terrorists vowed to disrupt the election
			 with a concerted wave of attacks;
		Whereas there were a number of explosions in Iraq just
			 before the polls opened;
		Whereas Iraqis went to the polls defying the violence to
			 demonstrate their commitment to democracy; and
		Whereas the people of the United States respect and admire
			 the people of Iraq for their courage and bravery: Now, therefore, be it
		
	
		That Congress congratulates the people of
			 Iraq on their resolve to vote in a national parliamentary election on March 7,
			 2010, in the face of adversity.
		
